Botts, J.
— In this case I find, as matter of fact, that on the 13th' *119day of September, 1854, Hutchinson $• Greene, being largely indebted to the said Frierson, deceased, did convey and deliver to him, the said Frierson, a large amount of personal property, consisting of farming implements, hay, grain, etc., upon a farm in the county of Yolo, which farm had been previously conveyed by the said Hutchinson $ Greene to the said Frierson; that the conveyance of the land and the sale of the personal property, although absolute in terms, were, in reality, upon trust; that the trusts were concealed, for the purpose of hindering and delaying the creditors of Hutchinson Greene ; that the secret terms, both of the conveyance of the real estate and of the personal property, were, that Frierson should advance a farther sum, sufficient to pay off the debts due the hands who had been working on the farm, amongst whom the plaintiff was enumerated, and to whom there was then due the sum of nine hundred and eight dollars and ninety-six cents ($908 96) ; that the said Frierson was to carry on the business of the said farm, and to make the necessary advances for the conduct of the same; that out of the proceeds he was to reimburse himself for the amount due him from Hutchinson <$• Geene on the said 13th of September, 1854, and for the future advances to be made under this agreement; that the plaintiff was informed of the nature and character of the secret trust; that Frierson paid off the debts due the hands, and other creditors of Hutchinson $ Geene, to the amount of some ten thousand dollars; that the plaintiff agreed to wait for his money, and, accordingly, Hutchinson Geene drew a draft upon Frierson, in favor of the plaintiff, at three months, for the said sum of $908 96 ; that the said draft was duly accepted by the said Frierson; that said draft was not paid at maturity, but still remains due and unpaid ; that of the dishonor of the draft no notice was given to the drawers ; that the plaintiff and his wife continued to work upon said ranch up to the 26th of February, 1855, when the bill for their united services amounted to the additional sum of $789 25; that during this period, to wit., from the 13th of September, 1854, to the 26th day of February, 1855, the business of the farm was conducted in Frierson's name, and that the plaintiff procured from Frierson's agent a certificate that he and his wife had worked on “ Frierson's Ranch,” and that the bill for their services, so rendered, amounted to $789 25 ; that the